Citation Nr: 1809624	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-24 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  He is the recipient of numerous service awards, including the Purple Heart, Combat Infantryman Badge, Vietnam Service Medal, National Defense Service Medal, Vietnam Campaign Medal and Expert Badge (Pistol & Rifle).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

At a March 2017 Travel Board Hearing, the Veteran testified that he served in combat and was exposed to recurring acoustic trauma that caused injury to his hearing, including constant ringing in his ears.  See March 2017 Hearing Transcript.  Specifically, he indicated that in terms of noise, he experienced artillery shells and grenades, which ensued for twenty-four hours in combat.  Id.  His credible assertions are consistent with the circumstances of his service.  

While a January 2013 VA examiner opined that hearing loss and tinnitus were not likely the result of an event in military service, the examiner based such conclusion solely on the absence of a hearing loss disability in service.    

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303 (d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303 (d) (2015).
 
Therefore, a remand is required for a new VA examination and nexus opinion on the nature and etiology of the Veteran's current diagnoses of bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records that have not already been associated with the claims file.

2.  After obtaining all outstanding medical records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  A copy of this remand must be provided to the audiologist/VA examiner.  Then, the VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss had its onset during active service or is related to any injury, accident or incident during active service.

b.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus had its onset during active service or is related to any injury, accident or incident during active service.

In rendering each opinion, consider all lay statements from the Veteran, especially his lay statements about his in-service acoustic trauma during combat in Vietnam.  

The examiner is advised that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz and 5 at 4000 Hz.  The VA examiner must note in his report whether any audiometric results were converted from ASA units to ISO units.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  After ensuring compliance, readjudicate the claims.  If any issue remains denied, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



